Citation Nr: 1730310	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-33 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) from June 14, 2007 to October 21, 2007; from January 1, 2008 to February 15, 2010; and on and after May 1, 2010.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Francis Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, a December 2012 rating decision granted an increased rating for PTSD of 30 percent, effective June 14, 2007.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board also notes that the December 2012 rating decision granted temporary 100 percent evaluations for the periods of October 22, 2007 to December 31, 2007, and from February 16, 2010 to April 30, 2010.  Because the temporary 100 percent disability ratings assigned are the maximum ratings available for those periods, they are not on appeal, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In June 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  The Board notes that in April 2017 the Veteran testified at a Board videoconference hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In his November 2012 VA Form 9 substantive appeal statement, the Veteran claimed that his disability resulted in unemployment and that his PTSD should be rated totally disabling.  Further, an April 2016 private medical opinion from the Veteran's treating psychiatrist opined that the Veteran was unable to work in any occupation for many years and for the foreseeable future.  Additionally, during the April 2017 Board hearing, the Veteran testified that he had not done any substantial work since 2007 and had not been able to maintain employment.  As such, a claim for a TDIU has been raised by the record and is part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran submitted a claim of entitlement to service connection for PTSD in June 2007.  VA granted the claim in an August 2010 rating decision, and assigned a 10 percent disability rating, effective June 14, 2007.  Thereafter, a December 2012 rating decision increased the initial disability rating to 30 percent disabling.  The Veteran currently asserts entitlement to at least a 70 percent disability rating.

In July 2007, the Veteran was diagnosed with PTSD, major depressive disorder (MDD) due to progression of PTSD, panic disorder, alcohol dependence disorder and substance abuse disorder.

Prior to the initial August 2010 rating decision, the Veteran underwent a VA examination in June 2010.  The examiner noted that the Veteran was carelessly dressed and groomed and had unremarkable hygiene.  He was found alert and oriented in all spheres.  He made adequate eye contact and displayed appropriate behavior.  No current suicidal or homicidal ideation was reported.  Speech and thought process was essentially unimpaired and he was noted to speak fluently with normal intonation, rhythm and volume.  Thinking was linear and logical with no formal thought disorder.  The Veteran denied any hallucinations or disorders.  Long and short term memory was found grossly intact and attention and concentration adequate.  No panic attacks, obsessions or phobias were found to interfere with normal functioning.  The Veteran did report disturbed sleep patterns resulting in occasional fatigue.  Judgement and insight were found present.  The Veteran reported distressing memories, sleep disturbance, hypervigilance, exaggerated startle effect, signs of numbing, avoidance, feeling alienated from others, and a lack of interest in significant activities.  The examiner found that the Veteran's depression appeared to be related primarily to his polysubstance abuse, but that his depression also may have represented a cyclical mood disorder unrelated to his military service.  The Veteran was diagnosed with chronic PTSD, depressive disorder and polysubstance dependence.  A GAF score of 55 was assigned.  The examiner stated that it was impossible to evaluate the degree to which the Veteran's PTSD symptoms affected his occupational functioning.  However, the examiner opined that it was "at least as likely as not that the primary reason for the Veteran's time off and inconsistent occupational functioning over the last five to ten years has been polysubstance abuse and depression, rather that symptoms of PTSD."

In a September 2010 addendum opinion, the examiner clarified that the diagnosis of depression was related to polysubstance dependence "but may also be related to a cyclical mood disorder (e.g. Bipolar Disorder) unrelated to his military service."  Unrelated to military service was further clarified to mean unrelated to his PTSD.

In a January 2012 letter, the Veteran's treating psychiatrist, Dr. SS, and psychologist, Dr. TC, noted diagnoses of PTSD and potentially debilitating anxiety disorder triggered by exposure to traumatic experience.  Additionally, the Veteran's PTSD was noted to be manifested by impairment in social and occupational functioning as a result of difficulty in adapting to stressful circumstances, disturbances of motivation and mood, neglect of personal appearance and hygiene, difficulty in establishing and maintaining effective work and social relationships, and decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran's private treating psychiatrist, Dr. FD, provided a medical opinion report in April 2016.  The report notes diagnoses for PTSD and related recurrent severe major depression without psychotic features.  A GAF score of 40-50 was assigned.  The psychiatrist noted that he started treating the Veteran in June 2015 and that he saw him every one to two months.  Reported symptoms included the following: re-experiencing intrusive thoughts and images; becoming very emotional when reminded of stressors; physical reactions and panic attacks when reminded of stressors; flashbacks when triggered or reminded of stressors; avoidance of crowds, activities or situations that remind him of stressors; hypervigilance; impaired memory; loss of interest in activities; deficiencies in family or other relationships; flattened effect; insomnia; irritability and angry outbursts; trouble concentrating;  and easy startle effect.  During the mental status examination the Veteran was noted as casually dressed and cooperative with good eye contact and no observed motor abnormalities.  His mood was dysphoric and affect noted as broad/full range and appropriate with the content of the discussion.  His speech had a regular rhythm and volume and was clear and coherent.  Dr. FC opined that the Veteran met either a 70 or 100 percent disability rating based on the General Rating Formula for Mental Disorders.  Dr. FC further opined that the Veteran had been unable to work in any occupation for many years and would be unable to work for the foreseeable future. 

During an April 2017 Board videoconference hearing the Veteran testified that his current symptoms included sleep disturbance, lack of judgement, isolation, avoidance of crowds or going outdoors, hypervigilance, having a short fuse, lack of motivation, difficulty trusting people, and panic attacks.  The Veteran further testified that he was able to socialize with people if they came into his house and his dog liked them.  Regarding his symptoms of sleep disturbance, the Veteran stated that he would usually wake up around 3-3:30 a.m. and that three to four nights a week he would not sleep.  His lack of sleep reportedly affected his short term memory.  For example, he stated that his lack of sleep make it "hard to keep track" and that it gets to the point where he would have to reread a chapter in a book because he would not remember what he read.  Additionally, the Veteran endorsed nightmares and flashbacks caused by trigger events.  The Veteran also testified that he was currently prescribed medication that had caused secondary conditions of sexual dysfunction and weight gain.  Lastly, the Veteran testified that he had not done any substantial work since 2007 and that he had not been able to hold down a job.  

Initially, the Board notes that since the June 2010 VA examination, the record clearly demonstrates worsening PTSD related symptoms including impaired memory, irritability, angry outbursts, trouble concentrating, panic attacks, avoidance of crowds, and deficiencies in family or other relationships.  Additionally, the Veteran has endorsed symptoms of lack of judgment and impaired memory.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (1) (West 2014); 38 C.F.R. § 3.159(c) (4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

As such, a VA examination is necessary and a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Additionally, the Board notes that during the April 2017 Board videoconference hearing the Veteran asserted sexual dysfunction and weight gain as symptoms secondary to the medications used to treat his PTSD.  As to any potential secondary claim for obesity, the Board notes that VA's Office of General Counsel clarified when service connection (including on a secondary basis) based on obesity is warranted.  See VAOPGCPREC 1-2017.  Obesity per se is not a "disability" for purposes of 38 C.F.R. § 3.310.  If, in a particular case, obesity resulting from a service-connected disease or injury is found to produce impairment beyond that contemplated by the applicable provisions of VA's rating schedule, VA may consider an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected condition based on that impairment.

Further, the Board notes that there is conflicting medical evidence as to whether the Veteran's diagnosed MDD is related to his PTSD.  Accordingly, the VA examiner must address these above mentioned issues in his/her medical examination report. 

In addition the Veteran has claimed entitlement for a TDIU that is inextricably intertwined with the rating issue that is currently on appeal.  Thus, that issue is remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of his PTSD.  The examiner should review the evidence associated with the record and note that review in the report.  The examiner should identify the nature, frequency, and severities of all current manifestations of the Veteran's PTSD and specify the degree of occupational or social impairment.  The examiner should identify all psychological disorders diagnosed and state whether the symptoms of such disorders can be clearly separated from the symptoms of the service-connected PTSD.  

The examiner should also specify the occupational tasks that are limited by this disability given the Veteran's education, training and occupational experience.  The examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history, his educational history, and the mental ability required to earn substantially gainful employment given the Veteran's education, training and occupational experience.

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  

The examiner should also discuss the medication(s) the Veteran takes to treat his service-connected PTSD and state whether any of those medication(s) have side effects, to include sexual dysfunction or obesity.  Thereafter, the examiner should opine whether it is at least as likely as not (50 percent or greater possibility) that the Veteran currently has a diagnosed sexual dysfunction that is causally related to his PTSD or medication(s) used to treat his PTSD; or aggravated by his PTSD or medication(s) used to treat his PTSD.

The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

3. Then, readjudicate the claims remaining on appeal, including the Veteran's claim for TDIU.  If any decision remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





